United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
            ___________

            No. 02-1164
            ___________

United States of America,              *
                                       *
                  Appellee,            *
                                       *
      v.                               *
                                       *
Gerald LeBeau,                         *
                                       *
                  Appellant.           *
                                           Appeals from the United States
            __________                     District Court for the District of
                                           South Dakota.
            No. 02-1320
            __________                          [UNPUBLISHED]

United States of America,              *
                                       *
                  Appellee,            *
                                       *
      v.                               *
                                       *
Neil LeBeau,                           *
                                       *
                  Appellant.           *
                                  ___________

                             Submitted: August 21, 2002

                                 Filed: August 27, 2002
                                  ___________
Before HANSEN, Chief Judge, FAGG and BYE, Circuit Judges.
                              ___________

PER CURIAM.

       A jury convicted Gerald LeBeau and Neil LeBeau of possession with intent to
distribute cocaine in violation of 21 U.S.C. § 841(a)(1). The LeBeaus appeal
challenging the sufficiency of the evidence supporting their convictions. Viewing the
evidence in the light most favorable to the verdict and accepting as established all
reasonable inferences supporting the verdict, we conclude a rational juror could have
found the LeBeaus guilty beyond a reasonable doubt. United States v. Cruz, 285 F.3d
692, 697 (8th Cir. 2002).

       The LeBeaus fled from tribal officers in a lengthy, high-speed car chase. One
of the officers testified he saw the LeBeaus stop their loaned rental car on a rarely
traveled road over twenty miles from the nearest town and run from their car “with
something” to a hay bale. After apprehending the LeBeaus later the same day,
officers returned to the bale and found twenty-one baggies (seventeen small, one
medium, and three large) containing a total of 95 grams of cocaine stuffed inside. In
the LeBeau’s car, the officers found an open box of baggies (with twenty-two
missing) that were the same as the small baggies containing the cocaine.

       To convict the LeBeaus, the Government had to prove they knowingly
possessed and intended to distribute the cocaine found inside the hay bale. Id. The
LeBeaus argue there is insufficient evidence that they possessed the cocaine because
the officer did not actually see them place the baggies of cocaine in the hay bale.
Unlike the situation in Cruz, where there was no evidence of the defendants’ motive
for entering a house where drugs were later found or of the defendants’ activity inside
the house, id. at 698, the LeBeaus were in the process of fleeing from law
enforcement officers, had a motive to hide drugs in their possession, were both seen
running with something directly from their car to the hay bale, and had baggies inside

                                         -2-
their car matching those containing cocaine later found in the bale. A jury could
reasonably infer the LeBeaus took the cocaine from their car and put it in the bale, an
obvious landmark in open country, to secrete evidence in the hope that it would not
be found by law enforcement, that they would not be caught with it in their
possession, and that they could return later to retrieve it. Given the eyewitness
testimony and the connection between the cocaine and the baggies found in the car,
a reasonable jury could have found both LeBeaus knowingly possessed the cocaine.
From the cocaine’s packaging and quantity, the jury could also reasonably find they
intended to distribute it.

      We thus affirm the LeBeaus’ convictions. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -3-